IN THE
                         TENTH COURT OF APPEALS

                                No. 10-22-00012-CV

JONATHAN MUMPHREY
AND STEPHON JOHNSON,
                                                          Appellants
v.

TRUXPOSUR, LLC,
                                                          Appellee



                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 21-002231-CV-272


                         MEMORANDUM OPINION

      In four issues, Appellants Jonathan Mumphrey and Stephon Johnson

(collectively M&J) appeal the trial court’s order denying their request to dissolve a

temporary injunction and to set aside an order for contempt. We will affirm.

                                     Background

      Appellee TruXposur, LLC (TruXposur) filed suit against M&J seeking damages

for, among other claims, trademark infringement. TruXposur additionally sought a
temporary restraining order and temporary injunction to prohibit M&J, in part, from

using TruXposur’s digital assets and domains or any of TruXposur’s trademarks,

service marks or other marks.

      The trial court granted TruXposur’s request for a temporary restraining order

and set the case for a temporary injunction hearing. M&J did not appear at the hearing,

and the trial court entered a temporary injunction. Approximately eleven days after the

trial court’s order, TruXposur moved to have M&J held in contempt. After a hearing,

the trial court signed an order holding M&J in contempt. M&J moved to dissolve the

temporary injunction and set aside the order for contempt, but the trial court denied

their motion without a hearing. M&J then filed the present interlocutory appeal.

      No reporter’s record has been filed or requested for this appeal. No findings of

fact and conclusions of law have been filed or requested for this appeal.

                                       Issue Four

      M&J challenge the trial court’s order denying their motion to set aside the

contempt order, arguing that the contempt order is invalid because the temporary

injunction was invalid.

AUTHORITY

      Courts of appeal lack jurisdiction to review a contempt order on direct appeal.

See Tracy v. Tracy, 219 S.W.3d 527, 530 (Tex. App.—Dallas 2007, no pet.). A party may

seek review of a contempt order that does not involve confinement only by filing a

petition for writ of mandamus. See In re Long, 984 S.W.2d 623, 625 (Tex. 1999) (orig.

proceeding) (per curiam) (“Contempt orders that do not involve confinement cannot be

Mumphrey v. TruXposur                                                              Page 2
reviewed by writ of habeas corpus, and the only possible relief is a writ of

mandamus.”); see also In re Payne, No. 10-17-00241-CV, 2017 WL 6374800, at *3 (Tex.

App.—Waco Dec. 13, 2017, orig. proceeding) (mem. op.). An appellate court does not

have jurisdiction to consider the appeal of a contempt order even when it is appealed

along with a judgment that is appealable. Metzger v. Sebek, 892 S.W.2d 20, 54-55 (Tex.

App.—Houston [1st Dist.] 1994, writ denied); see also Tex. Animal Health Comm’n v.

Nunley, 647 S.W.2d 951, 952 (Tex. 1983).       Even if a temporary injunction order is

determined to be void, the appellate court does not have jurisdiction to consider an

appeal from a contempt order arising out of that injunction. See Parham Family Ltd.

P’ship v. Morgan, 434 S.W.3d 774, 789 nn.15-16 (Tex. App.—Houston [14th Dist.] 2014,

no pet.); see also Tex. Animal Health Comm’n, 647 S.W.2d at 952.

       M&J’s Issue Four is dismissed for lack of jurisdiction.

                              Issues One, Two, and Three

       M&J assert the following issues in relation to the order denying its motion to

dissolve the temporary injunction:

       1.     Did the District Court err by refusing to dissolve the Temporary
              Injunction despite a significant change in the circumstances?

       2.     Did the District Court err by refusing to dissolve the Temporary
              Injunction when the Temporary Injunction only enjoins actions that
              cause non-imminent, reparable injuries?

       3.     Did the District Court err by refusing to dissolve the Temporary
              Injunction when the Temporary Injunction fails to comply with the
              specificity requirement of Texas Rule of Civil Procedure 683?




Mumphrey v. TruXposur                                                              Page 3
AUTHORITY

       A trial court’s decision to grant or deny a motion to dissolve a temporary

injunction is generally reviewed for an abuse of discretion.          Stewart Beach Condo.

Homeowners Ass’n, Inc. v. Gili N Prop Inv.’s, LLC, 481 S.W.3d 336, 342-43 (Tex. App.—

Houston [1st Dist.] 2015, no pet.). A trial court abuses its discretion when its decision is

arbitrary, unreasonable, and made without reference to guiding principles. See In re

Allstate Indem. Co., 622 S.W.3d 870, 875 (Tex. 2021) (orig. proceeding); see also In re

A.L.M.-F., 593 S.W.3d 271, 282 (Tex. 2019).       No abuse of discretion exists if some

evidence reasonably supports the trial court’s ruling. Henry v. Cox, 520 S.W.3d 28, 33

(Tex. 2017).

       The purpose of a motion to dissolve a temporary injunction is to provide the trial

court the authority to dissolve an injunction upon a showing of changed conditions, not

to give an unsuccessful party an opportunity to relitigate the propriety of the original

injunction order. Kassim v. Carlisle Int.’s, Inc., 308 S.W.3d 537, 540 (Tex. App.—Dallas

2010, no pet.). If the movant does not appeal the entry of a temporary injunction, it

waives the right to complain of any errors in the temporary injunction in its appeal of

the denial of its motion to dissolve the temporary injunction. Tober v. Turner of Tex., Inc.,

668 S.W.2d 831, 834 (Tex. App.—Austin 1984, no writ); see also Chase Manhattan Bank v.

Bowles, 52 S.W.3d 871, 879 (Tex. App.—Waco 2001, no pet.).

DISCUSSION

       A review of the record reflects that M&J failed to provide the trial court with

sufficient evidence to establish a change in circumstances that would justify dissolution

Mumphrey v. TruXposur                                                                  Page 4
of the temporary injunction. M&J withdrew their request for an evidentiary hearing,

where they would have had the opportunity to present competent evidence of changed

circumstances to the trial court. Additionally, M&J’s exhibits to their motion to dissolve

the temporary injunction consist of a series of unauthenticated emails. The trial court

did not abuse its discretion in disregarding the exhibits and in denying the motion to

dissolve the temporary injunction based on changed circumstances. M&J’s Issue One is

overruled.

      M&J’s remaining arguments are based upon alleged errors in the temporary

injunction. M&J did not appeal the trial court’s entry of the temporary injunction and

cannot use the denial of their motion to dissolve the temporary injunction to raise such

issues. M&J’s Issues Two and Three are overruled.

                                      Conclusion

      Having overruled M&J’s first three issues and dismissed their fourth issue for

lack of jurisdiction, we affirm the trial court’s order denying M&J’s motion to dissolve

the temporary injunction.



                                         MATT JOHNSON
                                         Justice


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed August 24, 2022
[CV06]


Mumphrey v. TruXposur                                                               Page 5